Case 7:17-cr-00644-NSR Document 314 Filed 12/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X

USA, RESCHEDULING

ORDER
- against -
S6 17 Cr. 644-01 (NSR)
MARKEL OVERTON,
Defendant(s).
x

NELSON S. ROMAN, U.S.D.J::

A Pretrial Conference is scheduled to be held via teleconference on December
17, 2020 at 1:00 pm.

At Defense counsel’s request, the Court grants the adjournment of the Pretrial
Conference, to be held via teleconference, until January 13, 2021 at 11:00 am or,

alternatively, January 14, 2021 at 11:00 am without objection from the Government.

SO ORDERED.
Dated: White Plains, New York a
December 16, 2020 a >
f a fi ey ae
Le

 

Hon. Nelson S. Roman, U.S.D.J.

DOCUMENT —
| ELECTRONICALLY |

noc #:
DATE FILE ica
